Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 10 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10447718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32,946) on 09 March 2021.
The application has been amended as follows: 

24.	(Currently Amended)	The method of claim 21, further comprising:  

using the user behavior profile and the state to generate a user mindset profile.

33.	(Currently Amended)	The system of claim 31, wherein the instructions executable by the processor are further configured for:  
associating a higher-level meaning with the event based upon the analyzing.


 the instructions executable by the processor are further configured for:  

using the user behavior profile and the state to generate a user mindset profile.
Allowable Subject Matter
Claims 21-40 are allowed.
The claims are directed to novel and non-obvious computer-implementable methods and systems for performing a security analysis operation within a security environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435